          Case 7:17-cr-00066-KMK Document 106 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases


 17cr66
 18cr666
                                                         NOTICE OF TELECONFERENCE
 20cr268
                                                               INFORMATION
 08cr1192
 13cr827
 19cr245




KENNETH M. KARAS, United States District Judge:

       For the week of March 8, 2021, the Court will hold all criminal proceedings by

telephone. To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:     March 5, 2021
            White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
